 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6     ERNESTO LIMON, an individual, on                   Case No. 1:18-cv-01689-SKO
       behalf of himself and others similarly
 7     situated,                                          ORDER DENYING WITHOUT
                                                          PREJUDICE ENTRY OF STIPULATED
 8                        Plaintiff,                      PROTECTIVE ORDER
 9            v.                                          (Doc. 39-1)
10
       CIRCLE K STORES INC.; and DOES
11     1 thru 50, inclusive,

12                        Defendants.

13     _____________________________________/

14                                        I.         INTRODUCTION

15          On January 21, 2020, the parties filed another request seeking Court approval of a Stipulated

16 Protective Order. (Doc. 39.) The Court has reviewed the “Proposed Order Granting Stipulated

17 Protective Order” accompanying the Stipulated Protective Order (the “Proposed Order”) (Doc. 39-

18 1) and has determined that, in its current form, it cannot be entered. For the reasons set forth below,

19 the Court DENIES without prejudice the parties’ request to enter the Proposed Order.

20                                             II.    DISCUSSION

21 A.       The Proposed Order Does Not Comply with Local Rule 141.1(c)

22          The Proposed Order (Doc. 39-1) does not comply with Rule 141.1 of the Local Rules of the

23 United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

24 protective order submitted by the parties must contain the following provisions:

25          (1)     A description of the types of information eligible for protection under the
                    order, with the description provided in general terms sufficient to reveal the
26
                    nature of the information (e.g., customer list, formula for soda, diary of a
27                  troubled child);

28          (2)     A showing of particularized need for protection as to each category of
                      information proposed to be covered by the order; and
 1

 2           (3)      A showing as to why the need for protection should be addressed by a court
                      order, as opposed to a private agreement between or among the parties.
 3

 4 Local Rule 141.1(c). While the parties’ Stipulated Protective Order (Doc. 39) contains this

 5 information, the Proposed Order to be entered by the Court (Doc. 39-1) does not.

 6           The Proposed Order fails to identify the parties’ need for protection in anything but the most

 7 general terms. As the parties do not present any particularized need for protection as to the

 8 identified categories of information to be protected, the protective order fails to comply with Local

 9 Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each

10 category of information proposed to be covered by the order.”

11           Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed in the Proposed

12 Order. In its current form, the Proposed Order does not show “why the need for protection should

13 be addressed by a court order, as opposed to a private agreement between or among the parties.”1

14 B.        The Parties’ Proposed Order is Denied Without Prejudice

15           The parties may re-file a revised order that complies with Local Rule 141.1(c) and corrects

16 the deficiencies set forth in this order.2

17                                      III.    CONCLUSION AND ORDER

18           Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for entry of the

19 Proposed Order Granting Stipulated Protective Order (Doc. 39-1) is DENIED without prejudice to

20 renewing the request.

21
     IT IS SO ORDERED.
22

23 Dated:        January 22, 2020                                           /s/   Sheila K. Oberto                    .
                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
27   1
      The Proposed Order also makes reference to “Civil Local Rule 79-5,” which is not a local rule of this Court.
     2
      Should the parties wish the Court to enter the Stipulated Protective Order (as opposed to the Proposed Order), see
28   Doc. 39 at 15, they are invited to re-file that document and submit a WORD version of the document to
     skoorders@caed.uscourts.gov.

                                                               2
